20-11161-tmd Doc#113 Filed 03/22/21 Entered 03/22/21 11:12:34 Main Document Pg 1 of
                                         5



                   UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION
  IN RE:                           §
                                   §
  ALLAN L. REAGAN,                 §        CASE NO. 20-11161-tmd
                                   §
        Debtor                     §        CHAPTER 11

                       DEBTOR’S OBJECTION TO PROOF OF CLAIM NO. 9
                      OF TEXAS PARTNERS BANK, WITH NOTICE THEREOF

           This is an objection to your claim in this bankruptcy case. This objection asks
           the Court to disallow (eliminate), reduce, or modify your claim as set forth in
           this objection. If you do not file a written response to this objection within 30
           days from the date of mailing of this objection, the Court may disallow
           (eliminate), reduce, or modify your claim as set forth in this objection, without
           a hearing being held.

           Any response to this objection must explain your position and be timely filed
           with the United States Bankruptcy Clerk, Western District of Texas, Homer
           J. Thornberry Federal Judicial Building, 903 San Jacinto Blvd., Suite 322,
           Austin, Texas 78701. If a timely response is filed, the Court will then set a
           hearing on the objection and you will be provided with notice of the date, time,
           and place of the hearing. If you do not attend the hearing, the Court may
           decide that you do not oppose the objection to your claim.

  TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

           Allan Reagan (“Debtor”) files this Objection (“Objection”) to the proof of claim filed by

  Texas Partners Bank (“Claimant”) (Proof of Claim No. 9, the “Claim”).

                                    Summary of Relief Requested

           1.        The Claim asserts liability under a guaranty agreements for a loan made by

  Claimant. The Debtor scheduled the Claim as contingent. The Claim was, as of the Petition Date,

  contingent, and the underlying debt was current. Accordingly, the Claim should be disallowed or

  estimated for allowance.




  4823-4254-8962.1-2639-4846.1
20-11161-tmd Doc#113 Filed 03/22/21 Entered 03/22/21 11:12:34 Main Document Pg 2 of
                                         5



                                          Jurisdiction and Venue

           2.        This Court has jurisdiction over this case and this matter pursuant to 28 U.S.C. §

  1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(B). Venue is proper

  in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

           3.        The bases for the relief requested herein are §§ 105(a) and 502(b) of the Bankruptcy

  Code, Bankruptcy Rule 3007, and Rules 9013 and 3007 of the Bankruptcy Local Rules for the

  Western District of Texas (the “Bankruptcy Local Rules”).

                                                Background

                                            Nature of the Claim

           4.        On December 17, 2020, Claimant filed its Claim. The Claim is based on an

  “Unlimited Guaranty” of a Promissory Note in the original principal amount of $1,900,000,

  executed by Southwest Retail Properties II, LP.

           5.        As of the Petition Date, the Note was not in default and had not been accelerated.

  Claimant, after the Petition Date, declared a default under the Note based upon the Debtor’s

  bankruptcy filing.

                                                 Objection

           6.        Pursuant to section 502(a) of the Bankruptcy Code, a filed proof of claim is deemed

  allowed, unless a party in interest objects. 11 U.S.C. § 502(a). A properly executed and filed proof

  of claim constitutes prima facie evidence of the validity and the amount of the claim under section

  502(a) of the Bankruptcy Code. Fed. R. Bankr. P. 3001(f). To receive the benefit of prima facie

  validity, however, a proof of claim must assert factual allegations which would entitle the claimant

  to a recovery. In re Heritage Org., LLC, 04-35574 (BJH), 206 WL 6508477, at *8 (Bankr. N.D.

  Tex. Jan. 27, 2006). Additionally, a claimant’s proof of claim is entitled to the presumption of

  prima facie validity under Bankruptcy Rule 3001(f) only until an objecting party refutes at least


  4823-4254-8962.1-2639-4846.1
20-11161-tmd Doc#113 Filed 03/22/21 Entered 03/22/21 11:12:34 Main Document Pg 3 of
                                         5



  one of the allegations that is essential to the claim’s legal sufficiency. In re Starnes, 231 B.R. 903,

  912 (N.D. Tex. 1998). Once an allegation is refuted, “the burden shifts to the claimant to prove by

  a preponderance of the evidence.” In re Congress, LLC, 529 B.R. 213, 219 (Bankr. W.D. Tex.

  2015); see also Cavu/Rock Props. Project I, LLC v. Gold Star Constr., Inc. (In re Cavu/Rock

  Props. Project I, LLC), 516 B.R. 414, 422 (Bankr. W.D. Tex. 2014). “The ultimate burden of proof

  always lies with the claimant.” In re Armstrong, 347 B.R. 581, 583 (Bankr. N.D. Tex. 2006).

           7.        Guaranty obligations are typically considered contingent liabilities, particularly

  when the underlying obligation has not matured or accelerated. See, e.g., In re Clore, 547 B.R.

  915, 923 (Bankr. C.D. Ill. 2016); In re Kreisler, 407 B.R. 321 (Bankr. N.D. Ill. 2009); Matter of

  Fox, 64 B.R. 148 (Bankr. S.D.N.Y. 1986) (noting that “a guaranty is a classic example of a

  contingent obligation.”). Accordingly, as of the Petition Date, the Claim was contingent.

           8.        Alternatively, Bankruptcy Code section 502(c) provides that “[t]here shall be

  estimated for purpose of allowance under this section (1) any contingent or unliquidated claim, the

  fixing or liquidation of which, as the case may be, would unduly delay the administration of the

  case...” 11 U.S.C. § 502(c). Bankruptcy Code section 502(c) empowers the court to estimate claims

  and requires such estimation where the fixing or liquidation of such claim “would unduly delay

  the administration of the case.” Id. See also Bittner v. Borne Chem. Co., 691 F.2d 134, 135 (3d

  Cir. 1982) (affirming lower court decision estimating claim). Section 502(c) uses the word “shall,”

  and, therefore, estimation is mandatory rather than permissive if the criteria of section 502(c) are

  met. 11 U.S.C. § 502(c) (“There shall be estimated for purpose of allowance...”); see also In re

  Frontier Airlines, Inc., 137 B.R. 811, 814 (D. Colo. 1992) (“Estimation is not discretionary with

  the bankruptcy court.”); In re Lane, 68 B.R. 609, 611 (Bankr. D. Haw. 1986) (“This duty of the

  bankruptcy court is mandatory, since the language of the above-quoted section states ‘shall.’”).




  4823-4254-8962.1-2639-4846.1
20-11161-tmd Doc#113 Filed 03/22/21 Entered 03/22/21 11:12:34 Main Document Pg 4 of
                                         5



           9.        Reservation: The Debtor hereby reserves the right to object in the future to the

  Claim and amounts listed in this Objection or the exhibits attached hereto on any ground, and to

  amend, modify, and/or supplement this Objection, including, without limitation, to object to

  amended or newly-filed claims.

           10.       Notwithstanding anything contained in this Objection or the attached exhibits,

  nothing herein shall be construed as a waiver of any rights that the Debtor may have to (a) bring

  avoidance actions under the applicable sections of the Bankruptcy Code against holders of claims

  subject to the Objection or (b) exercise their right of setoff against the holders of such claims

  related to such avoidance actions.

                                                PRAYER

           WHEREFORE, the Debtor respectfully requests that the Court disallow the Claim as set

  forth herein and grant such other and further relief as the Court deems just.

                                                  Respectfully submitted,

                                                  WALLER LANSDEN DORTCH & DAVIS, LLP

                                                  By:       /s/ Mark C. Taylor
                                                        Mark C. Taylor
                                                        State Bar No. 19713225
                                                        Mark.taylor@wallerlaw.com
                                                        William R. “Trip” Nix
                                                        State Bar No. 24092902
                                                        Trip.nix@wallerlaw.com
                                                        100 Congress Ave., Suite 1800
                                                        Austin, Texas 78701
                                                        Telephone: (512) 685-6400
                                                        Telecopier: (512) 685-6417

                                                  ATTORNEYS FOR DEBTOR




  4823-4254-8962.1-2639-4846.1
20-11161-tmd Doc#113 Filed 03/22/21 Entered 03/22/21 11:12:34 Main Document Pg 5 of
                                         5




                                  CERTIFICATE OF SERVICE

          I hereby certify that, on March 22, 2021, a true and correct copy of the foregoing document
  was served via the Court’s ECF e-mail notification or by United States First Class Mail, and on
  the Claimant as listed below:

           Via ECF and Regular Mail
           Texas Partners Bank
           c/o Michael Flume
           1020 NE Loop 410, Suite 530
           San Antonio, Texas 78209

                                               /s/ Mark C. Taylor
                                               Mark C. Taylor




  4823-4254-8962.1-2639-4846.1
